—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about May 6, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed her on intensive probationary supervision for a period of 18 months, unanimously affirmed, without costs.
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There was ample evidence that appellant intentionally caused physical injury and caused the complainant to fear imminent serious physical injury. Concur — Sullivan, J. P., Nardelli, Williams and Andrias, JJ.